013:7AUL                                                                                06/26/2020




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 No. DA 20-0162


IN MATTER OF:

J.D.D., A.J.D., and M.T.D.,
                                                                    FILED
                                                                    JUN 2 6 2020
                                                                 Bowen Greenwood
      Youths in Need of Care.                                  Clerk of Supreme Couri
                                                                  State of Montana




                                      ORDER


      Upon consideration of Counsel's motion to withdraw as counsel of record,

and good cause appearing therefore,

      IT IS HEREBY ORDERED that the Appellant in this matter shall file a

response to this motion within thirty(30)days ofthe date ofthis Order. The response

must be served upon all counsel of record, including the Attorney General, the

County Attorney, and the Appellate Defender's Office.

      IT IS FURTHER ORDERED that the Clerk of this Court give notice ofthis

Order by mail to all counsel of record and to the Appellant at her last known

address.

      DATED thisgyk day of June, 2020.




                                         r\